ACCEPTED
                                                                                        05-14-00831-CV
                                                                              FIFTH COURT OF APPEALS
                                                                                       DALLAS, TEXAS
                                                                                    3/9/2015 5:08:51 PM
                                                                                             LISA MATZ
                                                                                                 CLERK

                               NO. 05-14-00831-CV

                                                                       FILED IN
                              In the Court of Appeals           5th COURT OF APPEALS
                                                                    DALLAS, TEXAS
                      For the Fifth Supreme Judicial District   3/9/2015 5:08:51 PM
                                 at Dallas, Texas                     LISA MATZ
                                                                        Clerk


                       DALLAS DRAIN COMPANY, INC.
                                  AND
                             KEVIN TRAVIS,
                                                                       Appellants,
                                         v.

                  KEVIN D. WELSH AND KELLY A. WELSH,
                                                                        Appellees.


             ON APPEAL FROM THE 14TH JUDICIAL DISTRICT COURT,
                          DALLAS COUNTY, TEXAS


                       NOTICE OF APPEARANCE


         S. Vance Wittie, Sedgwick LLP, 1717 Main Street, Suite 5400, Dallas, TX

75201 7367, Telephone (469) 227-8200, Facsimile (469) 227-8004, State Bar

No. 21832980, hereby submits this Notice of Appearance on behalf of Appellants

Dallas Drain Company, Inc. and Kevin Travis. Appellants request that the Clerk

enter S. Vance Wittie as a counsel of record for Appellants, and that he receive all

notices and other communications from the Court.




19977969v1                               1
             Respectfully Submitted,


             s/ S. Vance Wittie
             S. VANCE WITTIE
             State Bar No. 21832980

             SEDGWICK LLP
             1717 Main Street, Suite 5400
             Dallas, Texas 75201-7367
             Telephone: (469) 227-8200
             Facsimile: (469) 227-8004

             ATTORNEYS FOR APPELLANTS
             DALLAS DRAIN COMPANY, INC.
             AND KEVIN TRAVIS




19977969v1     2
                       CERTIFICATE OF SERVICE

      I certify that on March 9, 2015, a copy of the foregoing NOTICE OF
APPEARANCE was served on counsel of record in this proceeding via
eFileTexas.gov in accordance with the Texas Rules of Appellate Procedure:


      Douglas Wade Carvell, P.C.                    Via U.S. Mail
      State Bar No. 00796316                        Via CMRRR
      Charles W. Gameros, Jr., P.C.                 Via Facsimile
      State Bar No. 00796596                  X     Via Email
      HOGE & GAMEROS, L.L.P.                        Via Federal Express
      4514 Cole Avenue, Suite 1500                  Via Hand Delivery
      Dallas, TX 75205                        X     Via EFileTexas.gov
      (214) 765-6002
      (214) 292-8556 Facsimile
      BGameros@LegalTexas.com
      WCarvelle@LegalTexas.com

      Counsel for Appellees


                                      s/ S. Vance Wittie
                                      S. Vance Wittie




19977969v1                              3